DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on 08/01/2022 with respect to the amended claims have been acknowledged and are moot in view of a new ground of rejection.  Currently claims 1-4, 6, and 11-16 are rejected; and claims 5 and 7-10 are canceled.

Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-4 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US Pub: 2019/0339915) and in further view of Ren (US Pub: 2019/0361636) and Armstrong et al (US Pub: 2015/0286451).	Regarding claim 1 (currently amended), Saito et al teaches: An information processing apparatus configured to communicate with a server system that provides (cloud) print service, the server system being configured to register a printer identifier received from a printer [p0048, p0050], the information processing apparatus comprising: a controller configured to: receive, from the server system, the printer identifier corresponding to the printer that has been registered with the server system [p0050]; install a printer driver dedicated to the (cloud) print service, wherein the printer driver is installed in association with the received printer identifier [p0054]; receive an application identifier corresponding to a print setting application, wherein the application identifier is specified based on the received printer identifier [p0048, p0049]; obtain the print setting application corresponding to the received application identifier, wherein the print setting application corresponds to the printer [p0050-p0052]; select the printer identifier associated with the printer driver dedicated to the (cloud) print service, in a case that the printer identifier has been received from the server system [p0054]; store the received application identifier in association with the selected printer identifier; and cause, based on a predetermined operation while the printer is selected, a display to display a print setting screen by using the print setting application specified based on the application identifier stored in association with the printer identifier [p0046-p0049].
	For a redundant teaching in the same field of endeavor, Ren also discloses: the information processing apparatus comprising: a controller configured to: receive, from the server system, the printer identifier corresponding to the printer that has been registered with the server system, the information processing apparatus comprising: a controller configured to: receive, from the server system, the printer identifier corresponding to the printer that has been registered with the server system [p0049-p0054], store the received application identifier in association with the selected printer identifier; and cause, based on a predetermined operation while the printer is selected, a display to display a print setting screen by using the print setting application specified based on the application identifier stored in association with the printer identifier [p0072, p0073 (Specification screen application generates print setting screen associated with management ID and print model.)].
	Saito et al in view of Ren does not specify a cloud-based print service.  In the same field of endeavor, Armstrong et al further teaches a server system that provides cloud print service [p0032, p0040] and based on a predetermined operation while the hardware is selected, a display to display a print setting screen by using the print setting application specified based on the application identifier stored in association with the hardware identifier [abstract, p0033-p0040, p0071, p0072 (Print setting is specified by application ID associated with hardware profile data which identifies a hardware with specific capability.)].  Therefore, given Armstrong et al’s specification on a cloud-based print service and both Saito et al in view of Ren and Armstrong et al’s disclosures on displaying print setting screen of a printer driver associated with an application ID and device identifier/capability, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to define and display print setting screen based on print setting application associated with a printer with designated printer driver for cloud print service provided by a server for improving dynamic printing operation and user experience.

Regarding claim 2 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Saito et al discloses a hardware ID for a printer in p0052.  Ren further teaches: The information processing apparatus according to claim 1, wherein the printer identifier is an identifier of a model of the printer [p0050, p0072].  Therefore, given Ren’s exemplification on incorporating a model of a printer to identifier, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to include model of the printer for ID for quick identification and recognition purpose.

	Regarding claim 3 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Armstrong et al further teaches: The information processing apparatus according to claim 1, wherein the print setting application is obtained from another server system [p0032, p0035].

	Regarding claim 4 (currently amended), the rationale applied to the rejection of claim 3 has been incorporated herein.  Armstrong et al further teaches: The information processing apparatus according to claim 3, wherein the controller updates the print setting application, in a case that the print setting application has been installed in the information processing apparatus and a print setting application that has been updated is stored in said another server system [p0032, p0033, p0042].


	Claim 11 (currently amended) has been analyzed and rejected with regard to claim 1.

Claim 12 (currently amended) has been analyzed and rejected with regard to claim 1 and in accordance with Ren’s further teaching on: A non-transitory computer-readable storage medium storing a program for causing a computer to perform a method [p0028].  

Regarding claim 13 (New), the rationale applied to the rejection of claim 1 has been incorporated herein.  Ren further teaches: The information processing apparatus according to claim 1, wherein the controller is further configured to: transmit print settings set via the displayed print setting screen to the server system [p0074].

Regarding claim 14 (New), the rationale applied to the rejection of claim 13 has been incorporated herein.  Ren further teaches: The information processing apparatus according to claim 13, wherein the controller notifies the server system of a destination of the print settings [p0075].

Regarding claim 15 (New), the rationale applied to the rejection of claim 1 has been incorporated herein.  Armstrong et al further teaches: The information processing apparatus according to claim 1, wherein the print setting application causes the display to display an object for setting a print setting value that is not able to be set by a print setting screen provided by using a print function of an operating system of the information processing apparatus [p0041, p0042 (When capabilities of a device change, some print setting values would not be settable/accessible.  The printer extension application updates a print setting UI to display/remove settings/objects accordingly so the print setting UI would suit the device for setting the print setting values.)].

Regarding claim 16 (New), the rationale applied to the rejection of claim 1 has been incorporated herein.  Ren further teaches: The information processing apparatus according to claim 1, wherein the printer transmits a registration request to the server system and the server system registers the printer identifier based on the registration request [p0006].

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US Pub: 2019/0339915), Ren (US Pub: 2019/0361636), and Armstrong et al (US Pub: 2015/0286451); and in further view of Shimizu (US Pub: 2006/0012835). 	Regarding claim 6 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Saito et al in view of Ren and Armstrong et al does not specifically display a setting item not settable on setting screen.  In the same field of endeavor, Shimizu teaches: The information processing apparatus according to claim 1, wherein the print setting screen displayed by using the print setting application is configured to display a setting item that is not settable on a print setting screen provided by the server system [p0006, p0071].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to display a setting item not settable for notification and reminding purpose.
Conclusion
6.	There is a new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
7.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674